Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 1 of 40




                   EXHIBIT K
About Emerson | Emerson CN                                               Page 1 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 2 of 40




   About Us
   Emerson has refocused its business portfolio to
   deliver solutions that bring greater value to our
   customers. Learn how we've transformed and why.




                                    Emerson in China

            Through our “in China, for China” business strategy, Emerson is
           dedicated to meeting the changing needs of our customers in our
           company’s second largest market. We are committed to growing
                               together with our local partners.




   Consider it Solved


                           Automation                              Commercial &
                           Solutions                               Residential
                                                                   Solutions
                           We are committed to
                           radically improving our                 We are dedicated to
                           process and industrial                  improving the quality of
                           business customers'                     people's lives around
                           performance with                        the world.
                           measurable results.




https://www.emerson.cn/en-cn/about-us                                                         9/25/2019
About Emerson | Emerson CN                                               Page 2 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 3 of 40


                Emerson China                      Emerson China (Beijing
                (Shanghai Office &                 Office)
                China Headquarters)                Emerson Electric (China)

                Emerson Electric (China)           Holdings Co. Ltd.

                Holdings Co. Ltd.                  13/F, Gateway Building, 10 Ya

                6/F, Emerson Building, 1582 Gu     Bao Road, Chaoyang District

                Mei Road                           Beijing 100020

                Shanghai 200233                    China

                China                              Phone: +86 10 8572 6666

                Phone: +86 21 3338 7000
                Fax: +86 21 3338 7001




                Emerson China                      Emerson Asia Pacific
                (Shenzhen Office)                  Headquarters
                Emerson Electric (China) Holding   Emerson Electric Asia-Pacific
                Co., Ltd.                          23/F, 625 King’s Road, North
                18th Floor, Building C1, Zhiyuan   Point
                Xili                               Hong Kong SAR
                Nanshan District Shenzhen          China
                518000                             Phone: +852 2827 1323
                China
                Phone: +86 755 2780 7953
                Fax: +86 755 2780 7960




                                    Our Leadership




https://www.emerson.cn/en-cn/about-us                                              9/25/2019
About Emerson | Emerson CN                                               Page 3 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 4 of 40




                    Edwin M. Boone                   Jennie Li

                President, Emerson Asia-     Vice President and General
                         Pacific                      Manager
                Vice President and General        Emerson China
                   Manager, Emerson
                       Philippines




                      Dominic Tang                   Galen Yin

                  Emerson Automation               Vice President,
                        Solutions
                                             Climate Technologies China
                     President, China
                                              Emerson Commercial &
                                                Residential Solutions




https://www.emerson.cn/en-cn/about-us                                      9/25/2019
About Emerson | Emerson CN                                               Page 4 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 5 of 40




                                          Jennie Li

                                          Vice President and General Manager,
                                          Emerson China



                                          "Emerson has been doing business in China
                                          for nearly 40 years. With our strong
                                          leadership in technology innovation and
                                          open attitude to take initiatives, we are
                                          ready to face new challenges and
                                          opportunities in China. All Emerson
                                          employees in China will continue to
                                          collaborate to create more brilliant
                                          achievements and a brand new future."




   Corporate Citizenship
   We strive to improve the quality of life
   through our technologies, how we conduct
   business, the way we treat our people and
   contribute to communities.


             LEARN MORE




https://www.emerson.cn/en-cn/about-us                                                 9/25/2019
About Emerson | Emerson CN                                               Page 5 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 6 of 40


                                       A Closer Look




                    Featured Stories                       Leadership

                   From better energy                  Emerson has a long
               production to keeping foods            tradition of strong and
               safe, Emerson is developing          dynamic leadership. Meet
                  smart solutions for our            the people who lead our
                world's biggest challenges.                 company.




                 Awards & Recognition                   Company History

                    Emerson is widely                    From a regional
                   considered a global              manufacturing company to
                 technology leader - but                a global diversified
               don't just take our word for         technology and engineering
                             it.                              leader.




   Thought Leadership


                         Wireless Sensor                                 Clean China
                         Networks
                                                                         With our HVAC
                         Operational efficiency                          technology, we're
                         and safety have always                          helping a country
                         been top priorities for                         breathe more freely.
                         process plants. Find out
                         how Emerson can help.




https://www.emerson.cn/en-cn/about-us                                                           9/25/2019
About Emerson | Emerson CN                                               Page 6 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 7 of 40


 Watch What's Going On




             NOW PLAYING




 Dave Farr                              Lal Karsanbhai               Bob Sh




https://www.emerson.cn/en-cn/about-us                                         9/25/2019
About Emerson | Emerson CN                                               Page 7 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 8 of 40




   Join our Team                                              LEARN MORE

   Life at Emerson is about developing innovative
   solutions to solve our customers most difficult
   challenges. Join our team and realize your potential.




   Connect with Us




                                                           VIEW RELATED ARTICLES




                         VIDEO



     Watch Video




     CEO Dave Farr discusses
     the transformation of the
     Emerson business.




     Oct 4, 2017    READ MORE




https://www.emerson.cn/en-cn/about-us                                              9/25/2019
About Emerson | Emerson CN                                               Page 8 of 8
        Case 3:18-cr-00465-MMC Document 69-12 Filed 09/25/19 Page 9 of 40




   Investor Information                                                                      LEARN MORE

   View our latest financial news, our annual report and
   investor presentations.




   Our Businesses     Automation Solutions      Commercial & Residential Solutions

   Our Company      Leadership      Corporate Social Responsibility    Careers     Diversity & Inclusion
   Contact Us       News & Events

   Our Passions     Innovations     We <3 STEM        Top Quartile    Emerson Exchange 365
   AC & Heating Connect       Process Experts




   Emerson. Consider It Solved.™

   Emerson is where technology and engineering come together to
   create solutions for the benefit of our customers, driven without
   compromise for a world in action.




   ©2019 Emerson Electric Co. All rights reserved.


   Privacy        Cookies         Terms        Data        Imprint       Sitemap




https://www.emerson.cn/en-cn/about-us                                                                      9/25/2019
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 10 of 40
                                                                  Honeywell


    Global Locations




    Asia Paciﬁc


    (/about-us/global-locations#APAC)




    Europe, Middle East, and Africa


    (/about-us/global-locations#EMEA)




    North America



https://www.honeywellaidc.com/about-us/global-locations#APAC                                    1/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 11 of 40
                                                                  Honeywell
    (/about-us/global-locations#NA)




    Latin America


    (/about-us/global-locations#LATAM)




 Asia Paciﬁc

 Australia
 Level 3
 2 Richardson Place
 North Ryde NSW 2113
 Phone: +612 9353 7000

 Technical Support
 Phone: +61 2 8278 1255
 https://support.honeywellaidc.com/ (https://support.honeywellaidc.com/)

 Service
 Phone: 1300 304 468
 Service Enquiries: ACSHSMService Australia@Honeywell.com (mailto:ACSHSMService Australia@Honeywell.com)
 Contract Enquiries: ACSHSMContractsAustralia@Honeywell.com (mailto:ACSHSMContractsAustralia@Honeywell.com)




 Beijing
 Sales Ofﬁce
 17th Floor Building B,
 Pengrun Building
 24 Xiaoyun Road Chaoyang District Beijing China 100016
 +86 400 639 6841 (phone)
 + 86 10 84584765 (fax)



 Chengdu

https://www.honeywellaidc.com/about-us/global-locations#APAC                                                  2/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 12 of 40
                                                                  Honeywell
 Sales Ofﬁce
 23F Zongfu Building, No.35, Zongfu Road
 Chengdu, Sichuan, P.R. China
 610016
 +86 400 639 6841 (phone)
 +86 28 86787061 (fax)




 Guangzhou
 Sales Ofﬁce
 15th Floor, AIJK Room
 Haiyun Building
 308 Bingjiang Middle Road
 Haizhu District, Guangzhou,
 Guangdong Province China 510220
 +86 400 639 6841 (phone)
 +86 20 84101810 (fax)



 Hong Kong
 25/F Honeywell Tower,
 Olympia Plaza,
 225 King's Road
 North Point, Hong Kong
 +852 3071 3253 (phone)
 +852 2511 355 (fax)



 India
 Honeywell Automation India Ltd
 Eco-elite Building
 Marol Maroshi Road
 Andheri East
 Mumbai 400059
 Tel: +91 22 67946483
 Tel: +0008004402247 Technical Support




 Indonesia
 PT. Honeywell Indonesia
 Graha Tedja Building ﬂoor 2nd
 Jl. Panjang No 27 Kelapa Dua Jakarta
 Indonesia 11550
 Phone:



 Japan

 20th Floor New Pier Takeshiba South Tower
 1 16 1 Kaigan Minato-ku, Tokyo
 105 0022 Japan
 +81 3 6743 9810 (phone)
 +81 3 6730 7222 (fax)


https://www.honeywellaidc.com/about-us/global-locations#APAC                                    3/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 13 of 40
                                                                  Honeywell
 Email Inquiry to Vocollect Japan (mailto:VocollectJapan@Honeywell.com)




 Korea
 Honeywell Scanning and Mobility
 5F, Sangam IT Tower,
 1590, Sangam-dong,
 Mapo-gu, Seoul 121 835
 Korea
 Tel : +82 234834879



 Malaysia
 Phone: +60 377240147



 New Zealand
 Ground Floor
 56 Cawley Street
 Ellerslie 1051 Auckland

 Technical Support
 Phone: +64 9 969 0758
 https://support.honeywellaidc.com/ (https://support.honeywellaidc.com/)

 Service
 Service Enquiries: ACSHSMService Australia@Honeywell.com (mailto:ACSHSMService Australia@Honeywell.com)
 Contract Enquiries: ACSHSMContractsAustralia@Honeywell.com (mailto:ACSHSMContractsAustralia@Honeywell.com)



 Shanghai
 Sales Ofﬁce
 No.430 Li Bing Road.,Zhangjiang Hi Tech Park,
 Pudong New Area,Shanghai
 +86 400 639 6841 (phone)
 +86 21 58957546 (fax)
 201203 (zip code)



 Singapore
 Honeywell Safety and Productivity Solutions
 Honeywell Building
 17 Changi Business Park Central 1
 Singapore 486073
 Hotline +65 6714 6800
 Email: hspsmarketing@honeywell.com (mailto:hspsmarketing@honeywell.com)



 Suzhou

https://www.honeywellaidc.com/about-us/global-locations#APAC                                                  4/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 14 of 40
                                                                  Honeywell
 Sales Ofﬁce
 No:221 Xinhai Street China Singapore Suzhou Industrial Park,
 Suzhou China
 +86 400 639 6841 (phone)
 +86 512 62576612 (fax)



 Taiwan
 Honeywell Taiwan Ltd. 10F, 168 Lien Cheng Road
 Chung Ho City, Taipei
 Taiwan, R.O.C (235)
 Tel:+886 2 22451000



 Thailand
 252/121 25th Floor,
 Muang Thai Phatra Ofﬁce Tower II,
 Ratchadapisek Road, Huay Khwang,
 Bangkok 10320 Thailand
 Tel： 0018004413842
 +662 693 3085 (fax)



 Vocollect Solutions APAC
 21/F Honeywell Tower
 Olympia Plaza
 255 King's Road
 North Point, Hong Kong
 +852 3915 7000 (phone)
 +86 10 5957 4817 (phone - China)
 Email Inquiry to Vocollect Asia Paciﬁc (mailto:HoneywellAsiaPaciﬁc@Honeywell.com)



 Vocollect Solutions Japan
 New Pier Takeshiba South Tower 20F
 1 16 1 Kaigan Minato-ku,
 Tokyo 105 0022 Japan
 +81 3 6730 7234 (phone)
 Email Inquiry to Vocollect Japan (mailto:VocollectJapan@Honeywell.com)



 Vocollect Solutions Singapore
 17 Changi Business Park Central 1
 Honeywell Building
 Singapore, 486073




 Europe, Middle East, and Africa

 Denmark

https://www.honeywellaidc.com/about-us/global-locations#APAC                                    5/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 15 of 40
                                                                  Honeywell
 Strandvejen 70
 2900 Hellerup

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +45 39 55 55 55



 Finland
 Metsäneidonkuja 12
 02130 Espoo

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 0972519976 Tech Support



 France
 Clichy La Garenne
 38 rue Mozart
 92110 Clichy La Garenne
 France

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +33170762073 (Tech Support)
 +33170721207 (Sales)



 Germany
 Düsseldorf
 Burgunderstrasse 31
 40549 Düsseldorf
 Germany

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +49 69 222 233 78 (Tech Support)
 +49 211 53601 0 (Sales)



 India
 Honeywell Sensing & Productivity Solutions
 Honeywell International India Private Limited
 Unitech Trade Centre,
 Sushant Lok Phase 1, Block C, Sector 43,
 Gurgaon – 122002, Haryana, India
 Email: S&PSIndia@honeywell.com (mailto:S&PSIndia@honeywell.com)
 Phone: +91 124 414 8418
 24/7 Technical Support Hotline +0008004402247



 Italy

 Monza
 Via Gerardo e Antonio Philips 12
 20900 Monza (MB)
https://www.honeywellaidc.com/about-us/global-locations#APAC                                    6/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 16 of 40
                                                                  Honeywell


 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +39 023 600 32 03 (Tech Support)




 Netherlands
 Burgemeester Burgerslaan 40
 5245 NH Rosmalen
 The Netherlands

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 Sales: +31 73 2060400
 Tech Support: +31 40 711 04 50



 Norway
 Østre Aker Vei 24
 0581 Oslo

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +47 67911710
 23024882 Tech Support



 Poland
 Domaniewska 39,
 Nefryt-building, 5th ﬂoor,
 02 672 Warsaw, Poland

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +48 22 60 60 900 (Sales)
 +48 22 306 07 55 (Technical Support)



 Российская Федерация
 121059, г. Москва
 улица Киевская, дом 7, подъезд 7
 +7 495 796 98 00



 Российская Федерация
 191123, г. Санкт-Петербург
 улица Шпалерная, дом 36
 +7 812 329 57 22



 Russia
 Moscow
 121059, Moscow
 7, Kievskaya street, entrance 7
https://www.honeywellaidc.com/about-us/global-locations#APAC                                    7/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 17 of 40
                                                                  Honeywell
 +7 495 796 98 00
 4999511298 Tech Support



 South Africa
 Tel: 0214276498 Tech Support



 Spain
 c/Josefa Valcárcel, 24 – 6ª Planta
 28027 – Madrid
 España

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 Tel.: +34 91 313 6100 (main switchboard)
 +34 91 114 6586 (Tech Support)



 St. Petersburg
 191123, St. Petersburg
 36, Shpalernaya street
 +7 812 329 57 22



 Sweden
 Färögatan 33
 16451 Kista

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +46 87 75 55 00
 0859366586 Tech Support



 United Arab Emirates
 Dubai
 Ofﬁce 201, Building #2
 Emaar Business Park
 Al Barsha
 P.O. Box 232362
 Sheikh Zayed Road
 United Arab Emirates
 Tel +971 4 450 5800
 Fax +971 4 450 5900



 United Kingdom
 Honeywell Scanning and Mobility
 Honeywell House,
 Skimped Hill Lane,
 Bracknell, Berkshire, RG12 1EB

 Email (sales):
 InsideSalesEurope@Honeywell.com (mailto:InsideSalesEurope@Honeywell.com)
 +44 2075 732 371 (Tech Support)


https://www.honeywellaidc.com/about-us/global-locations#APAC                                    8/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 18 of 40
                                                                  Honeywell




 North America
 United States & Canada
 Sales, Service and Support Hotline:
 +(800) 782 4263




 Fort Mill, South Carolina
 9680 Old Bailes Road
 Fort Mill, SC 29707




 Mount Laurel, New Jersey
 534 Fellowship Rd
 Mt Laurel, NJ 08054




 Norcross, Georgia
 660 Engineering Drive
 Norcross, GA 30092




 Pittsburgh, Pennsylvania
 703 Rodi Road
 Pittsburgh, PA 15235,




 Seattle, Washington
 16201 25th Avenue W
 Lynnwood, WA 98087




 Skaneateles Falls, New York
 700 Visions Drive
 P.O. Box 208
 Skaneateles Falls, NY 13153




 Latin America
https://www.honeywellaidc.com/about-us/global-locations#APAC                                    9/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 19 of 40
                                                                  Honeywell
 Centro de Servicio Apodaca, Nuevo León
 Boulevard Milenium No.211
 Parque Industrial
 Milenium Apodaca, Nuevo León
 66600, México
 (+52) (81) 1156.1400




 Centro de Servicio Distrito Federal
 (+52) (55) 5241.4800
 (+52) (55) 5241.4810




 CSAR
 Argentina y Uruguay
 Ivan Kobiak | +54 11 4324 5982 | Ivan.Kobiak@Honeywell.com (mailto:Ivan.Kobiak@Honeywell.com)




 CSAR
 Chile
 Gustavo Zaltzman | +54 911 38877195 | Gustavo.Zaltzman@Honeywell.com (mailto:Gustavo.Zaltzman@Honeywell.com)




 CSAR
 Colombia and Venezuela
 Nestor Martinez | +57 (1) 428 2510 | nestor.martinez@honeywell.com (mailto:nestor.martinez@honeywell.com)
 Colombia
 Claudia Sierra Rodríguez | +57 (1) 3904800 (o) | +57 (310) 3436018 (m) | claudia.sierra2@honeywell.com
 (mailto:claudia.sierra2@honeywell.com)




 CSAR
 Ecuador y Perú
 Alfredo Pancorbo | +51 920 444 784 | Alfredo.Pancorbo@Honeywell.com (mailto:alfredo.pancorbo@Honeywell.com)




https://www.honeywellaidc.com/about-us/global-locations#APAC                                                    10/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 20 of 40
                                                                  Honeywell




 CSAR
 Paraguay y Bolivia
 Carlos Mangione | +54 911 53233556 |
 Carlos.Mangione@Honeywell.com (mailto:Carlos.Mangione@Honeywell.com)




 Departamento de Mercadeo para
 Canales de Distribución
 (+52) (55) 9628.4763
 Leonardo.Gutierrez2@honeywell.com (mailto:Leonardo.Gutierrez2@honeywell.com)




 Departamento de Marketing
 (+55) (11) 3711 6776
 Suporte Técnico
 Portal (https://www.honeywellaidc.com/pt-la/contact/Pages/technical-support.aspx)
 Intermec: +55 (11) 3711 6770 Opção 4
 ou +55 (35) 3629 9000 Opção 4
 Honeywell: +55 (11) 4700 2155 Opção 4
 ACSHSMSuporteBrasil@Honeywell.com (mailto:ACSHSMSuporteBrasil@Honeywell.com)



 Departamento de Ventas Región Andina
 (+57) (1) 428.2510
 (+57) (311) 281.7348
 Nestor.Martinez@honeywell.com (mailto:Nestor.Martinez@honeywell.com)




 Departamento de Vendas
 Marcelo.Lamoglia@Honeywell.com (mailto:Marcelo.Lamoglia@Honeywell.com)




 Departamento de Ventas Cono Sur


https://www.honeywellaidc.com/about-us/global-locations#APAC                                    11/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 21 of 40
                                                                  Honeywell
 (+54) (11) 4790 0891
 (+54) (911) 5323 3556
 Carlos.Mangione@honeywell.com (mailto:Carlos.Mangione@honeywell.com)




 Departamento de Ventas México
 (+52) (55) 5241.4800
 (+52) (55) 4738.0360 (Soporte técnico)
 spsventasmx@honeywell.com (mailto:spsventasmx@honeywell.com)




 HS&PS Brasil
 Avenida Tamboré, 267, 16º e 17º andares
 Torre Sul - Barueri – SP – Brazil - 06460 000
 (+55) (11) 3711 6770




 México D.F.
 Tamaulipas 141, 1° Piso, México, D.F. 06140




 Região Centro Oeste e Tocantins
 Aline Camargo
 +55 62 9262 4717
 Aline.Camargo@Honeywell.com (mailto:Aline.Camargo@Honeywell.com)




 Região Nordeste (Recife)
 Rafael Spinelli
 +55 81 99431 6591
 Rafael.Spinelli@honeywell.com (mailto:Rafael.Spinelli@honeywell.com)




https://www.honeywellaidc.com/about-us/global-locations#APAC                                    12/13
9/24/2019          Case 3:18-cr-00465-MMC Document
                                               Global69-12
                                                      Locations |Filed 09/25/19 Page 22 of 40
                                                                  Honeywell
 Região Sudeste (Minas Gerais)
 Samuel Bernardes
 +55 31 98223 3375
 Samuel.Bernardes@Honeywell.com (mailto:Samuel.bernardes@Honeywell.com)




 Região Sul (Paraná) e Sudeste (Rio de Janeiro e Espírito Santo)
 Rodrigo Seraﬁm
 Rodrigo.Seraﬁm@honeywell.com (mailto:Rodrigo.Seraﬁm@honeywell.com)




 PRODUCTS
 RESOURCES
 SOLUTIONS
 CAREERS (http://www.careersathoneywell.com/)
 INVESTOR RELATIONS (http://investor.honeywell.com/)
 PATENTS (/working-with-us/patents)
 PRIVACY STATEMENT (HTTP://WWW.HONEYWELL.COM/PRIVACY STATEMENT)
 TERMS & CONDITIONS (HTTP://WWW.HONEYWELL.COM/TERMS CONDITIONS)
 TERMS & CONDITIONS OF SALES (/EN/-/MEDIA/EN/FILES PUBLIC/SALES MARKETING TOOLS/SPS TERMS CONDITIONS OF SALES.PDF)



 Terms & Conditions | (http://www.honeywell.com/terms-conditions) Privacy Statement | (http://www.honeywell.com/privacy-statement) Global
 Unsubscribe | (https://pages1.honeywell.com/GlobalHoneywellUnsubscribe.html) Employee Access |
 (https://honeywell.com/sites/HRDirect/Pages/Welcome.aspx) Contact Honeywell | (https://www.honeywell.com/contact-us) Careers.
 (http://www.careersathoneywell.com/)

                                                                                   © 2019 Honeywell International Inc. (http://www.honeywell.com)




https://www.honeywellaidc.com/about-us/global-locations#APAC                                                                                 13/13
9/24/2019           Case 3:18-cr-00465-MMC Document
                                               Offices 69-12
                                                       | Locations Filed  09/25/19 Page 23 of 40
                                                                   | Qualcomm




            Company               Locations             Oﬃce Finder




    Peoples Republic of China                        All regions                                 All localities


   Oﬃces               Headquarters




   12 Oﬃces in Peoples Republic of China

             Oﬃce                                                                       Oﬃce


       Beijing - BEIJN.B                                                        Hong Kong - HKONG.B

       6F Tower C, Beijing Global Trade Center                                  LKF Tower, 20/F
       No. 36 North Third Ring Road East                                        33 Wyndham St., Central
       Dongcheng District                                                       Hong Kong
       Beijing 100013                                                           Peoples Republic of China
       Peoples Republic of China                                                Get directions
       Get directions




             Oﬃce                                                                       Oﬃce


       Shanghai - SHNGH.A                                                       Shanghai - SHNGH.B

       690 Bi Bo Road, 1, 2&4F, Unit 9                                          No. 72 Liangxiu Road
       Zhangjiang High-Tech Park                                                1st, 5th - 9th ﬂoors
       Shanghai 201203                                                          Shanghai Zhangjiang Hi-Tech Park
       Peoples Republic of China                                                Shanghai 201203
       Get directions                                                           Peoples Republic of China
                                                                                Get directions




https://www.qualcomm.com/company/facilities/offices?country=Peoples Republic of China                              1/3
9/24/2019           Case 3:18-cr-00465-MMC Document
                                               Offices 69-12
                                                       | Locations Filed  09/25/19 Page 24 of 40
                                                                   | Qualcomm

       Shanghai
         Oﬃce   - SHNGH.C                                                       Shanghai
                                                                                  Oﬃce   - SHNGH.D

       No. 50 Boxia Rd.                                                         No. 112 Liangxiu Road
       Room 204                                                                 Floor 5
       Shanghai Zhangjiang Hi-Tech Park                                         Shanghai Zhangjiang Hi-Tech Park
       Shanghai 201203                                                          Shanghai 201203
       Peoples Republic of China                                                Peoples Republic of China

       Get directions                                                           Get directions




            Oﬃce                                                                        Oﬃce


       Shanghai - SHNGH.G                                                       Shenzhen - SHEZN.D

       No. 111 Yinglun Road                                                     4-6F, T2 Alibaba Building
       Factory Building N                                                       No. 3331 Ke Yuan South Road
       WaiGaoQiao Free Trade Zone                                               (Shenzhen Bay section), Yuehai Street
       Pilot Free Trade Zone                                                    Nanshan District
       Shanghai 201203                                                          Shenzhen 518054
       Peoples Republic of China                                                Peoples Republic of China
       Get directions                                                           Get directions




            Oﬃce                                                                        Oﬃce


       Wuxi - WUXI.A                                                            Wuxi - WUXI.B

       No. 17 Xi Shi Road                                                       No. 17 Xi Shi Road
       Building 101                                                             Building 103
       Xin Wu District, Jiangsu                                                 Xin Wu District, Jiangsu
       Wuxi 214028                                                              Wuxi 214028
       Peoples Republic of China                                                Peoples Republic of China
       Get directions                                                           Get directions




            Oﬃce                                                                        Oﬃce


       Wuxi - WUXI.D                                                            Xian - XIAN.B
       No. 17 Xi Shi Road                                                       Ascendas Innovation Center
       Building 102                                                             Tower A, Unit 201, Fl. 2
https://www.qualcomm.com/company/facilities/offices?country=Peoples Republic of China                                   2/3
9/24/2019            Case 3:18-cr-00465-MMC Document
                                                Offices 69-12
                                                        | Locations Filed  09/25/19 Page 25 of 40
                                                                    | Qualcomm

        Xin Wu District, Jiangsu                                                       No. 38, Gaoxin 6 Road
        Wuxi 214028                                                                    Xian
        Peoples Republic of China                                                      Peoples Republic of China
        Get directions                                                                 Get directions




                                                                                                                                         Language



   About Qualcomm           Careers      Oﬃces       Contact Us                                                     Terms of Use       Privacy      Cookies
   Support      Subscription Center


   ©2019 Qualcomm Technologies, Inc. and/or its aﬃliated companies.

   References to "Qualcomm" may mean Qualcomm Incorporated, or subsidiaries or business units within the Qualcomm corporate structure, as applicable.
   Qualcomm Incorporated includes Qualcomm's licensing business, QTL, and the vast majority of its patent portfolio. Qualcomm Technologies, Inc., a wholly-
   owned subsidiary of Qualcomm Incorporated, operates, along with its subsidiaries, substantially all of Qualcomm's engineering, research and development
   functions, and substantially all of its products and services businesses. Qualcomm products referenced on this page are products of Qualcomm Technologies,
   Inc. and/or its subsidiaries.
   Materials that are as of a speciﬁc date, including but not limited to press releases, presentations, blog posts and webcasts, may have been superseded by
   subsequent events or disclosures.
   Nothing in these materials is an oﬀer to sell any of the components or devices referenced herein.




https://www.qualcomm.com/company/facilities/offices?country=Peoples Republic of China                                                                           3/3
9/24/2019            Case 3:18-cr-00465-MMC      Document
                                        Contact NVIDIA          69-12
                                                       Asia & Japan:       Filed
                                                                     Locations     09/25/19
                                                                               & Regional           Page 26 of 40
                                                                                          Offices | NVIDIA

                                                                                                                    0




                                                      CONTACT NVIDIA
                                             GET YOUR QUESTIONS ANSWERED.



                                                                  SUPPORT

                                                       Get help with your existing NVIDIA
                                                            products and services.

                                                                 GET SUPPORT




                                                                    SALES

                                                  Connect with an NVIDIA Sales Representative
                                                             and get purchase info.

                                                                CONTACT SALES




                                                              FIND A PARTNER

                                                               Find experienced,
                                                             professional partners.

                                                               LOCATE PARTNERS


                                                           OUR LOCATIONS
                                                  More than 50 ofﬁces worldwide.

                                                       AMERICAS            ASIA         EUROPE


   ASIA REGIONAL OFFICES

   China
   NVIDIA Technical Service (Beijing) Co., Ltd.
   Fortune Financial Center
   Level 40, Units: 01, 02, 03-1
   Building #5, Middle Road, East 3rd Ring
   Chaoyang District, Beijing, China 100020



https://www.nvidia.com/en-us/contact/asia/                                                                              1/5
9/24/2019            Case 3:18-cr-00465-MMC      Document
                                        Contact NVIDIA          69-12
                                                       Asia & Japan:       Filed
                                                                     Locations     09/25/19
                                                                               & Regional           Page 27 of 40
                                                                                          Offices | NVIDIA
   NVIDIA Semiconductor Technology
                                                                                                                    0
   (Shanghai) Co., Ltd. - Beijing Branch
   Fortune Financial Center
   Level 40, Units: 05-2, 06
   Building #5, Middle Road, East 3rd Ring
   Chaoyang District, Beijing, China 100020

   NVIDIA Semiconductor Technology (Shanghai) Co., Ltd.
   No. 5709 Shenjiang Road/
   No. 26 Qiuyue Road
   Floors 1,2,3,5,6,7,8
   Shanghai, China 201210

   NVIDIA Semiconductor Technical Services (Shanghai) Co., Ltd.
   No. 5709 Shenjiang Road/
   No. 26 Qiuyue Road
   Floor 4
   Shanghai, China 201210

   NVIDIA Semiconductor (Shenzhen) Co., Ltd.
   Productivity Building #5
   Hi-tech Middle 2nd Road
   Shenzhen Hi-Tech Industrial Park
   Nanshan District
   Shenzhen, China 518057
   +86 755 8602 9500


   Hong Kong
   NVIDIA Singapore Pte. Ltd. Hong Kong Branch
   NVIDIA HK Development Ltd.
   3/F Harbour View 1
   No. 12 Science Park East Avenue
   HK Science Park
   Shatin, Hong Kong
   Tel: +852 2534 0500


   Nvidia Singapore Pte Ltd
   Unit 215, Lakeside One,
   No. 8 Science Park West Avenue,
   Science Park, Shatin, HK
   Tel: +852 2534 0500

   India
   NVIDIA Graphics Pvt. Ltd.
   C-1 "Jacaranda", Wing-A
   Manyata Embassy Business Park
   Outer Ring Road
   Bengaluru - 560 045, India
   +91 80 66948400


   9th 10th Floor, L6 Silver Fir
   Manyata Embassy Business Park
   Outer Ring Road

https://www.nvidia.com/en-us/contact/asia/                                                                              2/5
9/24/2019            Case 3:18-cr-00465-MMC      Document
                                        Contact NVIDIA          69-12
                                                       Asia & Japan:       Filed
                                                                     Locations     09/25/19
                                                                               & Regional           Page 28 of 40
                                                                                          Offices | NVIDIA
   Bengaluru – 560 045,India
                                                                                                                    0
   +91 80 66948400

   6th ﬂoor, Orion
   Bagmane Constellation Business Park
   K R Puram Marathahalli Outer Ring Road
   Doddanekundi
   K R Puram Hobli
   Bengaluru - 560 037, India

   c/o ST Telemedia Global Data Centres
   2nd Floor , Plot No. 18, 19 & 20
   EPIP Layout, KIADB, Whiteﬁeld
   Bengaluru 560066, India

   NVIDIA Graphics Pvt. Ltd.
   Plot # 6A&B, IT Park Layout
   Nanakramguda
   Serilingampally Mandal
   RR District, Hyderabad-500046
   Telangana, India
   +91 40 66014000


   NVIDIA Graphics Pvt. Ltd.
   CNB Square
   No. 127 Andheri Kurla Road
   Village Chakala
   Andheri East, Mumbai - 400 093
   India
   +91 022 4376 4567


   NVIDIA Graphics Pvt. Ltd
   Commerzone, Building No.5,
   Survey No.144/145, Samrat Ashok Path,
   Off Airport road, Yerwada,
   Pune-411006, INDIA
   Tel: + 91 20 6641 3000
   Fax: +91 20 6602 2744


   Japan
   NVIDIA G.K.
   ATT New Tower
   13th Floor
   2-11-7 Akasaka
   Minato-ku, Tokyo 107-0052
   Japan
   Contact: https://nvj-inquiry.jp/


   NVIDIA Godo Kaisha
   WeWork
   16F Ark Hills South
   1-4-5 Roppongi
   Minato-ku, Tokyo 106-0032

https://www.nvidia.com/en-us/contact/asia/                                                                              3/5
9/24/2019            Case 3:18-cr-00465-MMC      Document
                                        Contact NVIDIA          69-12
                                                       Asia & Japan:       Filed
                                                                     Locations     09/25/19
                                                                               & Regional           Page 29 of 40
                                                                                          Offices | NVIDIA
   Japan
                                                                                                                             0


   Korea
   NVIDIA Hong Kong Holdings Ltd. - Korea Branch
   #2101, COEX Trade Tower 511
   Yeongdong-daero, Gangnam-gu
   Seoul, Korea 06164

   Taiwan
   NVIDIA BVI Holdings Limited, Taiwan Branch
   No.8, Jihu Rd.,
   Taipei City 114, Taiwan
   Tel: (+886-2)-6605-5700


   NVIDIA BVI Holdings Ltd. - Taiwan Branch
   5F, #415, Sec. 2
   Gongdao 5th Rd, East District
   Hsinchu City (300), Taiwan
   Tel: (+886-3)-612-7300

   Singapore
   NVIDIA Singapore Development Pte. Ltd.
   1 Fusionopolis Place, #03-20
   Galaxis (West Lobby)
   Singapore 138522

   United Arab Emirates
   NVIDIA FZ-LLC
   Dubai Internet City
   Executive Ofﬁce No. 5
   Floor 1, Building 12, Dubai
   United Arab Emirates
   Tel: +97143751177
   Fax: +97144209908


                                                                 Platforms


      CUDA-X       Autonomous Machines         Cloud & Data Center    Deep Learning & AI    Design and Visualization

      Healthcare & Life Sciences         High Performance Computing    Self-Driving Cars   Gaming & Entertainment      NGC



                                                                 Products


      DGX Systems        DRIVE PX       GeForce RTX 20-Series   NVIDIA Virtual GPU     Jetson   Quadro     SHIELD TV    Tesla

      T4 Enterprise Server




https://www.nvidia.com/en-us/contact/asia/                                                                                       4/5
9/24/2019             Case 3:18-cr-00465-MMC      Document
                                         Contact NVIDIA          69-12
                                                        Asia & Japan:       Filed
                                                                      Locations     09/25/19
                                                                                & Regional           Page 30 of 40
                                                                                           Offices | NVIDIA

                                                                      Developers                                                 0



      NVIDIA Developer           Developer News    Developer Blog       Developer Forums         Open Source Portal   Training

      GPU Tech Conference              CUDA



                                                                      Corporate


      NVIDIA Partner Network            Careers   Contact Us     Security     Communities         NVIDIA Blog    Email Signup

      Privacy Center




                                                                  Follow NVIDIA




                                                               USA - United States
                                                     Privacy Policy    Legal Info   Contact Us
 Copyright © 2019 NVIDIA Corporation




https://www.nvidia.com/en-us/contact/asia/                                                                                           5/5
9/24/2019                    Case 3:18-cr-00465-MMC Document
                                                         Contact69-12
                                                                 Us | PfizerFiled  09/25/19 Page 31 of 40
                                                                             Hong Kong


                                                                                                                                                                                                                        En

                                                                                                                                                                                    Press Release             Contact Us

                                                                                                                                                                          Search                                        

    About Us                           Disease & Products                                 R&D                       Health & Wellness                                   Community                           Careers

  You are currently here: Home » Contact Us


Contact Us
Drug Safety
How to report adverse events of Pﬁzer products?

Patient safety is of paramount importance throughout the life cycle of a medicine - and pharmaceutical companies have ethical and
regulatory responsibilities to monitor the safety of the products they sell for as long as they are used by consumers anywhere in the world.
The Drug Safety Unit at Pﬁzer Corporation Hong Kong Ltd address product experience reports including adverse events. If you have any
experience pertinent to the above, please contact us at +852 28119711 as soon as possible.



Medical Information Contacts
Our colleagues at Medical Information are glad to help you understand more about our products. If you have any medical information-
related questions (other than pricing, ordering, purchasing), please e-mail our Medical Information Services.

E-mail:              HKMedinfo.Pﬁzer@Pﬁzer.com




General enquiry
Address:             18/F., Kerry Centre
                     683 King's RoadQuarry Bay, Hong Kong
Tel:                 (852) 2811 9711
Fax:                 (852) 2579 0599
Global               www.pﬁzer.com
website:



PAC17031C/OCT




Contact Us            Useful Links            Site Map            Privacy Policy            Terms of Use


Copyright © 2018 Pﬁzer Inc. The product information provided in this site is intended only for Health Professionals who reside in Hong Kong,and the products discussed herein may have different product labeling in different
countries/regions. Pﬁzer Corporation Hong Kong Limited is a pharmaceutical company committed to helping people improve their health by discovering and developing medicines. PP-CPF-HKG-0034




https://www.pfizer.com.hk/en/contact-us                                                                                                                                                                                      1/1
9/24/2019               Case 3:18-cr-00465-MMC Document
                                                   Contact69-12    Filed
                                                          Us | Amgen      09/25/19 Page 32 of 40
                                                                     Hong Kong

CAREERS  (HTTP://CAREERS.AMGEN.COM) MEDIA (/MEDIA/)                                (/)



   ABOUT (/ABOUT/)                    SCIENCE (/SCIENCE/)                            (/)    PRODUCTS             RESPONSIBILITY
                                                                                           (/PRODUCTS/)        (/RESPONSIBILITY/)

                                                                  CONTACT US



       HOME (/)   /   CONTACT US




    Amgen Hong Kong
    Suite 408-12, 4/F, One Island East,
    18 Westlands Road, Island East,
    Hong Kong
    Office phone: (852) 2808-3988

    For media inquiries, please contact: mediarelations.hk@amgen.com (mailto:mediarelations.hk@amgen.com).

    For medical inquiries, please contact the Amgen Hong Kong medical team by telephone: 800 961 142, and by email:
    medinfo.JAPAC@amgen.com (mailto:medinfo.JAPAC@amgen.com)




  About (/about/)
  Quick Facts (/about/quick-facts/)
  Mission and Values (/about/mission-and-values/)
  How We Operate (http://wwwext.amgen.com/about/how-we-operate/)




  Science (/science/)
  Research and Development Strategy (/science/research-and-development-strategy/)




  Products (/products/)
  Responsibility (/responsibility/)
  Careers (http://careers.amgen.com)
  Media (/media/)




https://www.amgen.com.hk/contact-us/                                                                                           1/2
9/24/2019            Case 3:18-cr-00465-MMC Document
                                                Contact69-12    Filed
                                                       Us | Amgen      09/25/19 Page 33 of 40
                                                                  Hong Kong

 Stay Connected
 Contact Us (/contact-us/)


  (http://www.twitter.com/amgen)
  (http://youtube.com/amgen)
  (https://www.linkedin.com/company/amgen/careers)
  (http://investors.amgen.com/corporate.rss?
                     © 2018 Amgen Inc. All Rights Reserved         Terms of Use (/terms-of-use/)   Privacy Policy (/privacy-policy/)

 c=61656&amp;Rule=Cat=news~subcat=ALL)




https://www.amgen.com.hk/contact-us/                                                                                             2/2
9/24/2019           Case 3:18-cr-00465-MMC Document        69-12
                                           Countries - Global LocationsFiled    09/25/19
                                                                        - Allergan - Allergan Page 34 of 40




Hong Kong (China)


Allergan in Hong Kong

Hong Kong (China) - Allergan




https://www.allergan.com/about/global-locations/countries/hong-kong                                           1/5
9/24/2019               Case 3:18-cr-00465-MMC Document        69-12
                                               Countries - Global LocationsFiled    09/25/19
                                                                            - Allergan - Allergan Page 35 of 40




                                                                                                                  Map data ©2019


Allergan Hong Kong Limited

Suites 1309-10 & pt 8, CityPlaza Four,                                Medical Information Enquiries
12 Taikoo Wan Road                                                    Email: medinfo.hongkong@allergan.com
Taikoo Shing, Island East                                             Tel: (852) 5806 1190
Hong Kong
Telephone: (852) 2610 2525
Fax: (852) 2610 0993




https://www.allergan.com/about/global-locations/countries/hong-kong                                                          2/5
9/24/2019           Case 3:18-cr-00465-MMC Document        69-12
                                           Countries - Global LocationsFiled    09/25/19
                                                                        - Allergan - Allergan Page 36 of 40




https://www.allergan.com/about/global-locations/countries/hong-kong                                           3/5
9/24/2019           Case 3:18-cr-00465-MMC Document        69-12
                                           Countries - Global LocationsFiled    09/25/19
                                                                        - Allergan - Allergan Page 37 of 40




https://www.allergan.com/about/global-locations/countries/hong-kong                                           4/5
9/24/2019           Case 3:18-cr-00465-MMC Document        69-12
                                           Countries - Global LocationsFiled    09/25/19
                                                                        - Allergan - Allergan Page 38 of 40




https://www.allergan.com/about/global-locations/countries/hong-kong                                           5/5
9/24/2019            Case 3:18-cr-00465-MMC Document 69-12
                                                  Contact          Filed 09/25/19 Page 39 of 40
                                                          Us | lilly.com.hk




 CONTACT US
 Hong Kong Ofﬁce:
 Eli Lilly Asia Inc.,
 Unit 3203-06, 32/F,
 Chubb Tower, Windsor House,
 311 Gloucester Road,
 Causeway Bay,
 Hong Kong

 Telephone: (852) 2572 0160

 For information about Lilly products please consult your healthcare professional.

 REPORT AN ETHICS VIOLATION / CONCERN:
 If you believe that in the course of doing business we have not met regulations, or even fallen short of our own values, please tell us by
 calling the Lilly Ethics and Compliance Global Hotline at 800-964214 or via www.lillyethics.ethicspoint.com . Please note, if you are
 reporting from outside of the United States, you will be prompted with instructions for submitting a report consistent with local
 process.




Terms of use     Privacy   Sitemap    Contact Us

                                                                             Copyright © 2019 Eli Lilly and Company. All rights reserved.
                                                                             This site is intended for Hong Kong residents age 18 or over.

                                                                                                                 PP-LILLY-HK-0002 03/19




https://www.lilly.com.hk/en/contact-us.aspx                                                                                               1/1
9/24/2019            Case 3:18-cr-00465-MMC Document
                                                  Dow69-12     Filed
                                                     Greater China      09/25/19 Page 40 of 40
                                                                   Office




 GREATER CHINA OFFICE

 Shanghai Dow Center                                                     Chengdu Office
 Address: No. 936, Zhangheng Road, Zhangjiang Hi-Tech Park, Shanghai,    Address: Room 2-2001, Raffles Plaza, No. 3, Section 4, Renmin South
 China Postcode: 201203                                                  Road, Wuhou District, Chengdu, Sichuan, China
 Tel: 86-21-3851 1000 (tel:86-21-3851 1000)                              Post Code: 610041
                                                                         Tel: 86-28-82926688 (tel:86-28-82926688)


 Urumqi Office                                                           Beijing Office
 Address: 2nd Floor, Hilton Hotel, 1237 Hongguangshan Road, Urumqi,      Address: Room 1101, West Third Office, Oriental Economic and Trade City,
 Xinjiang, China                                                         Oriental Plaza, No. 1 Chang'an Street, Dongcheng District, Beijing, China.
 Post Code: 830017                                                       Zip code: 100738
 Tel: 86-991-7705 228 (tel:86-991-7705 228)                              Tel: 86-10-85279199 (tel:86-10-85279199)


 Dow Chemical Pacific Limited (Hong Kong                                 Guang Zhou office
 Office)                                                                 Address:
 Address: 47/F, Sun Hung Kai Centre, 30 Harbour Road, Wan Chai, Hong           Room 2401-03 , Guangzhou International Finance Center , No. 5,
 Kong                                                                    Zhujiang West Road, Zhujiang New Town, Guangzhou , China
 Tel: 852-2879 7333 (tel:852-2879 7333)                                  Post Code: 510610
                                                                         Tel: 86-20-38130600 (tel:86-20-38130600)


 Wuhan Office                                                            Shenzhen Office
 Address: Room 4201-B, 42nd Floor, Block A, Wuhan Poly Plaza, 99         Address:
 Zhongnan Road, Wuchang District, Wuhan, Hubei, China                    Unit 2804, Block C, Tianli Central Business Plaza, Haide 3rd Road, Houhai
 Post Code: 430071                                                       Road, Nanshan District, Shenzhen, China
 Telephone: 86-27-8711 5078 (tel:86-27-8711 5078)                        Postcode: 518054
                                                                         Tel: 86-755-8281 6800 (tel:86-755-8281 6800)


 Taiwan Dow Chemical Co., Ltd. (Taipei                                   Xi'an Office
 Office)                                                                 Address: 4th Floor, Wanke Center, Fengcheng Jiu Road, Weiyang District,
 Address: 2, 5th Floor, No. 2,                                           Xi'an, Shaanxi Province, China
 Section 3, Minsheng East Road, Zhongshan District, Taipei City, China   Post Code: 710018
 Postcode: 10480                                                         Tel: 86-29-89846076 (tel:86-29-89846076)
 Tel: 886 2 27756100 (tel:886-2-27718000)




https://cn.dow.com/zh-cn/contact-us/locations                                                                                                         1/1
